DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parthasarathy (US PGPub 2015/0124850).

Regarding claim 1, Parthasarathy teaches a thermostat (Parthasarathy, see paragraph 0023, a comfort level system 100 for an area (e.g., room, building, or other indoor space) can include one or more thermostats 102) comprising:
a processor configured to connect to one or both of a heating system and a cooling system (Parthasarathy, see paragraph 0001, The thermostat can be programmed to trigger a heating and cooling system to either heat or cool a zone);
a sensor in communication with the processor, the sensor is configured to sense a temperature (Parthasarathy, see paragraph 0023, one or more temperature sensors 104A, 104B, 104C, 104D, and 104E); and
a component for setting a setpoint temperature for the one or both of the heating system and the cooling system (Parthasarathy, see paragraph 0025, The thermostat 102 can include one or more temperature set points that can be set by a user), and
wherein the processor is configured to:
sample a difference between the sensed temperature and the setpoint temperature over time (Parthasarathy, see paragraph 0041, Differences can be calculated as (2) a temperature set point of the corresponding thermostat and the temperature detected by the temperature sensor);
determine a rate of change of the difference between the sensed temperature and the setpoint temperature (Parthasarathy, see paragraph 0042, A threshold can be specified so as to set a limit on a ratio between the differences or errors calculated based on the differences (2) a temperature set point of the corresponding thermostat minus the temperature detected by the temperature sensor 104A-E); and
determine when a loss of comfort control exists based on the rate of change of the difference between the sensed temperature and the setpoint temperature (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 2, Parthasarathy teaches wherein the processor is configured determine when the loss of comfort control exists based on the rate of change of the difference between the sensed temperature and the setpoint temperature and an indicate a predetermined amount of time has elapsed (Parthasarathy, see paragraph 0031, The algorithm can detect such an anomaly by determining if the maximum, minimum, or no value is being transmitted by the temperature sensor 104A-E, such for a specified period of time).

Regarding claim 3, Parthasarathy teaches wherein the processor is configured to determine the rate of change of the difference between the sensed temperature and the setpoint temperature in response to the difference between the sensed temperature and the setpoint temperature being greater than a threshold value (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 4, Parthasarathy teaches wherein the processor is configured to compare the rate of change of the difference between the sensed temperature and the setpoint temperature to a threshold value (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 5, Parthasarathy teaches wherein the processor is configured to:
determine whether a predetermined amount of time has elapsed (Parthasarathy, see paragraph 0031, The algorithm can detect such an anomaly by determining if the maximum, minimum, or no value is being transmitted by the temperature sensor 104A-E, such for a specified period of time); and
determine when the loss of comfort control exists based on whether the predetermined amount of time has elapsed and the rate of change of the difference between the sensed temperature and the setpoint temperature (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 6, Parthasarathy teaches wherein the processor is configured to determine whether the one or both of the heating system and the cooling system are in a recovery mode (Parthasarathy, see paragraph 0020, These anomalies can be detected, such as to allow corrective action to be taken. Algorithms configured to detect, such as automatically (e.g., without human action or interference), anomalies can be helpful for additional analytics in processing thermostat data. Such algorithms can be helpful for repairing a problem or saving energy, such as to help increase customer comfort or economy).

Regarding claim 7, Parthasarathy teaches wherein the processor is configured to whether the one or both of the heating system and the cooling system are in a recovery mode based on a value resulting from multiplying the difference between the sensed temperature and the setpoint temperature by a recovery rate (Parthasarathy, see paragraph 0020, These anomalies can be detected, such as to allow corrective action to be taken. Algorithms configured to detect, such as automatically (e.g., without human action or interference), anomalies can be helpful for additional analytics in processing thermostat data. Such algorithms can be helpful for repairing a problem or saving energy, such as to help increase customer comfort or economy).

Regarding claim 8, Parthasarathy teaches wherein the processor is configured to:
compare the rate of change of the difference between the sensed temperature and the setpoint temperature to a first threshold (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)); and
compare the rate of change of the difference between the sensed temperature and the setpoint temperature to a second threshold in response to determining one or both of the heating system and the cooling system are in the recovery mode (Parthasarathy, see paragraph 0020, These anomalies can be detected, such as to allow corrective action to be taken. Algorithms configured to detect, such as automatically (e.g., without human action or interference), anomalies can be helpful for additional analytics in processing thermostat data. Such algorithms can be helpful for repairing a problem or saving energy, such as to help increase customer comfort or economy).

Regarding claim 9, Parthasarathy teaches wherein the processor is configured to:
determine whether the rate of change of the difference between the sensed temperature and the setpoint temperature is less than the second threshold (Parthasarathy, see paragraph 0042, A threshold can be specified so as to set a limit on a ratio between the differences or errors calculated based on the differences (2) a temperature set point of the corresponding thermostat minus the temperature detected by the temperature sensor 104A-E);
determine whether a predetermined amount of time has elapsed since determining the rate of change of the difference between the sensed temperature and the setpoint temperature is less than the second threshold (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)); and
determine when the loss of comfort control exists based on whether the predetermined amount of time has elapsed (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 10, Parthasarathy teaches a mechanism for determining a loss of comfort control by a heating, ventilation, and air conditioning (HVAC) system (Parthasarathy, see paragraph 0023, a comfort level system 100 for an area (e.g., room, building, or other indoor space) can include one or more thermostats 102), the mechanism comprising:
a processor configured to connect to one or both of a heating system and a cooling system (Parthasarathy, see paragraph 0001, The thermostat can be programmed to trigger a heating and cooling system to either heat or cool a zone);
wherein the processor is configured to:
receive a sensed temperature value (Parthasarathy, see paragraph 0027, The temperature sensors 104A-E can transmit data representative of an air temperature (e.g., a temperature reading) to the thermostat 102 either directly to the thermostat 102 or indirectly, such as through network 110);
receive a setpoint temperature for the one or both of the heating system and the cooling system (Parthasarathy, see paragraph 0025, The thermostat 102 can include one or more temperature set points that can be set by a user);
determine a rate of change of a proportional error, the proportional error is a difference between the sensed temperature value and the setpoint temperature (Parthasarathy, see paragraph 0042, A threshold can be specified so as to set a limit on a ratio between the differences or errors calculated based on the differences (2) a temperature set point of the corresponding thermostat minus the temperature detected by the temperature sensor 104A-E); and
determine a loss of comfort control exists based on the rate of change of the proportional error (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 11, Parthasarathy teaches wherein the processor is configured to:
determine the proportional error (Parthasarathy, see paragraph 0042, A threshold can be specified so as to set a limit on a ratio between the differences or errors calculated based on the differences (2) a temperature set point of the corresponding thermostat minus the temperature detected by the temperature sensor 104A-E);
compare the proportional error to a threshold value (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)); and
determine the rate of change of the proportional error in response to determining the proportional error is greater than the threshold value (Parthasarathy, see paragraph 0042, A threshold can be specified so as to set a limit on a ratio between the differences or errors calculated based on the differences (2) a temperature set point of the corresponding thermostat minus the temperature detected by the temperature sensor 104A-E).

Regarding claim 12, Parthasarathy teaches wherein the processor is configured to compare the rate of change of the proportional error to a first threshold value  (Parthasarathy, see paragraph 0042, A threshold can be specified so as to set a limit on a ratio between the differences or errors calculated based on the differences (2) a temperature set point of the corresponding thermostat minus the temperature detected by the temperature sensor 104A-E).

Regarding claim 13, Parthasarathy teaches wherein the processor is configured to:
in response to determining the proportional error is less than a first threshold value, determine whether the HVAC system is in a recovery mode (Parthasarathy, see paragraph 0031, The algorithm can detect such an anomaly by determining if the maximum, minimum, or no value is being transmitted by the temperature sensor 104A-E, such for a specified period of time); and
in response to determining the HVAC system is in the recovery mode, determine whether the proportional error is less than a second threshold (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 14, Parthasarathy teaches wherein the recovery mode is a mode in which the HVAC system is recovering from one or both of a mode change and a setpoint change (Parthasarathy, see paragraph 0020, These anomalies can be detected, such as to allow corrective action to be taken. Algorithms configured to detect, such as automatically (e.g., without human action or interference), anomalies can be helpful for additional analytics in processing thermostat data. Such algorithms can be helpful for repairing a problem or saving energy, such as to help increase customer comfort or economy).

Regarding claim 15, Parthasarathy teaches wherein the processor is configured to:
in response to determining the proportional error is less than the second threshold value, determine whether the proportional error has been less than the second threshold value for more than a predetermined amount of time (Parthasarathy, see paragraph 0031, The algorithm can detect such an anomaly by determining if the maximum, minimum, or no value is being transmitted by the temperature sensor 104A-E, such for a specified period of time); and
when the proportional error has been less than the second threshold value for more than the predetermined amount of time, set an alert indicating a loss of space comfort control by the HVAC system (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 16, Parthasarathy teaches wherein the processor is configured to remove noise from the proportional error by applying a filter to the proportional error (Parthasarathy, see paragraph 0035, By detecting oscillations in these ways, false positives can be reduced or even minimized, such as when there are rapid fluctuations in temperature or electronic noise in the sensor data).

Regarding claim 17, Parthasarathy teaches a method for determining when a heating, ventilation, and air conditioning (HVAC) system has lost comfort control (Parthasarathy, see paragraph 0023, a comfort level system 100 for an area (e.g., room, building, or other indoor space) can include one or more thermostats 102), the method comprising:
determining a rate of change of a proportional error associated with the HVAC system, the proportional error is a difference between a sensed temperature in an area at which the HVAC system is configured to control comfort and a setpoint temperature of the HVAC system (Parthasarathy, see paragraph 0042, A threshold can be specified so as to set a limit on a ratio between the differences or errors calculated based on the differences (2) a temperature set point of the corresponding thermostat minus the temperature detected by the temperature sensor 104A-E); and
determining a loss of comfort control condition exists based on the rate of change of the proportional error (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 18, Parthasarathy teaches the method further comprising comparing the rate of change of the proportional error to a first threshold value (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 19, Parthasarathy teaches the method further comprising:
in response to determining the proportional error is less than the first threshold value, determining whether the HVAC system is in a recovery mode (Parthasarathy, see paragraph 0031, The algorithm can detect such an anomaly by determining if the maximum, minimum, or no value is being transmitted by the temperature sensor 104A-E, such for a specified period of time); and
in response to determining the HVAC system is in the recover mode, determining whether the proportional error is less than a second threshold value (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Regarding claim 20, Parthasarathy teaches the method further comprising:
in response to determining the proportional error is less than the second threshold value, determining whether the proportional error has been less than the second threshold value for more than a predetermined amount of time (Parthasarathy, see paragraph 0031, The algorithm can detect such an anomaly by determining if the maximum, minimum, or no value is being transmitted by the temperature sensor 104A-E, such for a specified period of time); and
when the proportional error has been less than the second threshold value for more than the predetermined amount of time, setting an alert indicating a loss of space comfort control by the HVAC system (Parthasarathy, see paragraph 0042, If the ratio between the errors or differences is greater than the threshold, a fault can be triggered. If a specified number of sequential faults is triggered (e.g., if a number of sequential faults exceeds a threshold) a location of the temperature sensor 104A-E can be determined to be in error (e.g., a location fault for the temperature sensor 104A-E can be declared)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443